Citation Nr: 1235497	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-03 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for right upper extremity radiculopathy.

2.  Entitlement to service connection for a psychiatric disorder secondary to service-connected lumbar spine and cervical spine disabilities.

3.  Entitlement to service connection for left ulnar neuropathy, to include as secondary to a service-connected cervical spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Millikan, Counsel

INTRODUCTION

The Veteran served on active military duty from June 1994 to May 1995.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

Preliminarily, the Board notes that the Veteran has never asserted that any diagnosed psychiatric disorder is directly related to service.  Accordingly, the Board has interpreted this issue as solely secondary to his service-connected disabilities.  To the contrary, the Veteran has specifically asserted that his left ulnar neuropathy is directly related to service and/or was caused or aggravated by his service-connected cervical spine disability.  The issues, therefore, are as listed above.  

The issues of entitlement to service connection for a psychiatric disorder and for left ulnar neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's right upper extremity radiculopathy is manifested by decreased sensation and neuritis with normal muscle strength and reflexes.


CONCLUSION OF LAW

The criteria for an initial evaluation of 10 percent, but no more, for service-connected right upper extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.124a, Diagnostic Code 8516 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  A June 2007 letter provided the notice required for service connection and the Veteran has not alleged prejudice.  Accordingly, regarding the initial evaluation, VA's duty to notify has been satisfied.  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA medical records, and identified private medical records have been obtained.  VA provided the Veteran adequate medical examinations in September and October 2007.  The examinations are adequate because each report contains an interview of the Veteran and a thorough examination relevant to the applicable rating criteria.  The Veteran alleged in an April 2008 statement that his stomach disorder had worsened, but did not assert that his right upper extremity radiculopathy had worsened since the last examination.  Although it has been five years since an examination was provided, neither the Veteran nor the representative has asserted that his symptoms have worsened, and the mere passage of time does not render an otherwise adequate VA examination inadequate.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (noting that the duty to provide a contemporaneous examination arises when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2011).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that this rule does not apply here, because the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  However, separate evaluations for separate and distinct symptomatology may be assigned where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Additionally, if two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

In a March 2008 rating decision, the RO granted service connection for right upper extremity radiculopathy and assigned a noncompensable evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8516, effective May 22, 2007.  The Veteran appealed the evaluation.  As noted in an August 2002 VA General Medical examination, the Veteran is right-handed. 

For the major upper extremity, 10, 30, and 40 percent evaluations are assigned for incomplete ulnar nerve paralysis, neuritis, or neuralgia that is mild, moderate, and severe, respectively, in degree.  A 60 percent evaluation is assigned for complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse) and cannot adduct the thumb; or flexion of wrist weakened.  38 C.F.R. § 4.124a, Diagnostic Codes 8516, 8616, 8716.  

Incomplete paralysis is a degree of lost or impaired function substantially less than complete paralysis, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  A zero percent rating is assigned when the requirements for a compensable evaluation are not met and the schedule does not provide a zero percent evaluation.  38 C.F.R. § 4.31 (2011).  Although the section containing ratings for neurological conditions and convulsive disorders has been amended during the time period on appeal, the codes for the peripheral nerves were not amended.  See 73 Fed. Reg. 54,693-01, Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injuries (TBI) (Sept. 23, 2008); 73 Fed. Reg. 69,554-01, Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injuries (TBI); Correction (Nov. 19, 2008); 76 Fed. Reg. 78,823-01, Schedule for Rating Disabilities; Evaluation of Amyotrophic Lateral Sclerosis (Dec. 20, 2011). 

A September 2007 VA spine examination was conducted.  The Veteran reported radiating pain from the cervical spine to the trapezius muscle.  The pain was constant and acute.  Upon testing, there was 5/5 muscle strength of right elbow flexion and extension, wrist flexion and extension, finger flexors, finger abduction, and thumb opposition.  There was impaired right upper extremity pain sensation and light touch sensation.  The examiner noted sensory loss of the right forearm distal third anteriorly.  Upper extremity reflexes were normal.  The diagnosis was chronic right C5 radiculopathy by electromyography (EMG).  There were no significant effects on the Veteran's usual occupation of that of a VA claims examiner.  There were problems with lifting and carrying heavy objects, difficulty reaching items, and pain.  He also had difficulty with constant sitting to read and examine cases.  There were mild effects on chores, bathing, dressing, and grooming, no effects on toileting and feeding, moderate effects on recreation and traveling, and the condition prevented shopping, exercise, and sports.  

A September 2007 VA peripheral nerve examination was conducted.  The Veteran denied any hospitalizations, surgery, or trauma to the nerve.  He reported paresthesias, like an electrical sensation, of the last two fingers at the hand level.  Upon examination, there was 5/5 motor strength of the right upper extremity, normal vibration and position sense, but decreased pain sensation and light touch sensation in the right forearm distal third anteriorly.  Reflexes were normal.  There was no muscle atrophy, no abnormal muscle tone or bulk, no tremors or tics, and no other abnormal movements.  Joint function was not affected by the nerve disorder.  The diagnosis was right upper extremity radiculopathy confirmed by electrodiagnostic testing with sensory manifestations as described and no motor deficit.  The examiner noted there was nerve dysfunction and neuritis, but no paralysis or neuralgia.  The Veteran was employed full-time as a VA rating officer, and there were no significant effects on his occupation.  There were no effects on toileting, grooming, and feeding, mild effects on chores, shopping, recreation, traveling, bathing, and dressing, moderate effects on exercise, and the condition prevented sports.  

In an October 2007 private medical record, the Veteran reported neck pain.  In a January 2008 letter from a private physiatrist, it was noted that the Veteran had chronic myositis of the cervical spine.  

The Board finds that the evidence of record supports a finding of a 10 percent evaluation, but no more.  The Veteran provided competent and credible testimony regarding sensory symptoms, including paresthesias of the right hand's last two fingers.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which is within the realm of his personal knowledge such as knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  Additionally, the VA examiners both noted decreased pain and light touch sensation of the right upper extremity.  Furthermore, radiculopathy was confirmed by EMG.  Resolving the benefit of the doubt in favor of the Veteran, the Board finds that the right upper extremity radiculopathy is manifested by wholly sensory symptoms, which more closely approximates a mild incomplete neuritis of the ulnar nerve.  38 C.F.R. §§ 4.3, 4.7, 4.31, 4.124a.  A 10 percent evaluation, therefore, is for assignment.

No higher evaluation, however, is warranted.  The evidence does not demonstrate moderate incomplete neuritis of the ulnar nerve, as there are normal reflexes, 5/5 motor strength, no muscle atrophy, no abnormal movements, and no motor deficit.  Accordingly, a 10 percent evaluation, but no more, is assigned.  

An increased evaluation under other potentially applicable diagnostic codes has been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The other peripheral nerves are not noted to be involved with the Veteran's right upper extremity radiculopathy.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8540 (2011).  Additionally, muscle or joint involvement was not indicated as part of the right upper extremity radiculopathy.  See 38 C.F.R. §§ 4.71a, 4.73 (2011).  Accordingly, increased evaluations under alternative diagnostic codes are not warranted.

Consideration has also been given regarding whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.  

In this regard, the schedular evaluation in this case is not inadequate.  A rating in excess of 10 percent is provided for certain manifestations of the service-connected radiculopathy but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's condition, as the criteria assess symptoms affecting sensation, muscle strength, and joint function.  Accordingly, this issue need not be referred for consideration of an extraschedular rating.

After review of the evidence, the evidence of record does not warrant a rating in excess of 10 percent for right upper extremity radiculopathy at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); Moore, 21 Vet. App. at 216-17.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

An initial evaluation of 10 percent, but no more, is granted for service-connected right upper extremity radiculopathy, subject to the laws and regulations governing the payment of monetary benefits. 


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Remand is required to obtain VA medical records and addendum opinions.  

Remand is required regarding the claim for entitlement to service connection for a psychiatric disorder in order to obtain an addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must address all appropriate theories of entitlement and must support all conclusions with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) ("Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing").  Secondary service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

An October 2007 VA examination report provided a diagnosis of depressive disorder.  The examiner opined that the disorder was not caused by or a result of service-connected lumbar and cervical spine conditions.  But the examiner did not provide an opinion regarding whether the psychiatric disorder was aggravated by a service-connected disability or disabilities and provided no supporting rationale for the etiological opinion she did provide.  For example, she wrote that the psychiatric disorder was not caused by or a result of the service-connected lumbar and cervical spine disorders, but she did not explain how she arrived at that conclusion.  Additionally, in May, August, and November 2011 and February 2012 VA medical records, a VA examiner diagnosed mood disorder due to medical condition.  But the examiner did not provide any supporting rationale or explanation and did not indicate which medical condition caused the psychiatric disorder.  Accordingly, remand is required to obtain an addendum opinion addressing all raised theories of entitlement and providing rationale.

Remand is also required regarding the claim for entitlement to service connection for a left ulnar neuropathy in order to obtain an addendum opinion.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  A medical opinion must address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Secondary service connection may be granted where a disability is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  

In his May 2007 claim, the Veteran stated that his left ulnar neuropathy was secondary to his service-connected cervical spine condition.  In a November 2007 statement, the Veteran asserted that his left ulnar neuropathy was directly due to a fall in service.  A September 2007 VA examination report noted a diagnosis of left ulnar neuropathy.  The examiner stated that it was most likely of entrapment nature and not related to the service-connected cervical strain since both have different pathophysiological mechanisms and are anatomically distantly separate.  The examiner did not, however, address if the cervical strain aggravated the neuropathy and did not address if the neuropathy was due to or the result of service.  Accordingly, remand is required for an addendum opinion to address all raised theories of entitlement.

Finally, VA treatment records dated in 2002 and 2003 are associated with the paper claims file.  Additionally, VA psychiatric treatment records dated in 2011 and 2012 are associated with the paper claims file.  NO VA medical records from 2003 to 2011 are associated with the paper or virtual claims file.  Thus, remand is required, in part, to attempt to obtain any additional relevant VA medical records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or electronic claims file all outstanding records of treatment, including all records dated from 2003 to 2011.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.  

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's left ulnar neuropathy from the same VA examiner who conducted the September 2007 examination.  If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the Veteran a new comprehensive examination.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion (the conclusion that an opinion cannot be provided without resorting to speculation).  

The examiner is asked to answer the following questions:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's left ulnar neuropathy is due to military service, to include a fall during service.

(ii) If the answer to (i) is no, the examiner is asked whether it is at least as likely as not (50 percent or greater probability) that the left ulnar neuropathy was caused or aggravated by the service-connected cervical spine disability.  By aggravation, it means that the service-connected disability permanently aggravated the left ulnar neuropathy.  

(iii) If the examiner determines that the neuropathy is aggravated by the service-connected cervical spine disability, the examiner must determine a baseline level of severity of the neuropathy, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the neuropathy.  

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's psychiatric disorder from the same VA examiner who conducted the October 2007 examination.  If the examiner determines that a new examination is required, one must be conducted.  If the same examiner is not available, the AMC must afford the Veteran a new comprehensive examination.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion (the conclusion that an opinion cannot be provided without resorting to speculation).   

The examiner is asked to answer the following question:  Is at least as likely as not (50 percent or greater probability) that any currently diagnosed psychiatric disorder is caused or aggravated by the Veteran's service-connected cervical and lumbar spine disabilities.  By aggravation, it means that the service-connected disability or disabilities permanently aggravated the psychiatric disorder.  If the examiner determines that the psychiatric disorder is aggravated by the service-connected cervical and/or lumbar spine disabilities, the examiner must determine a baseline level of severity of the psychiatric disorder, established by medical evidence, prior to the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the psychiatric disorder.  

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


